Scott, J. (dissenting):
In Woodward v. Mutual Reserve Life Ins. Co. (178 N. Y. 485) the action was founded upon policies issued to citizens of North Carolina before the attempted revocation of the power of attorney given to the Insurance Commissioner of that State to accept service of process on behalf of the defendant, and the validity of such service, after the attempted revocation, was sustained expressly upon the ground that the statutory obligation to keep an agent in the State upon whom process could be served, being in force when the policy was issued, was to be considered “ precisely the same as if its promises to the State had been incorporated in the policies.” In other words, as to policies issued in North Carolina the court read into the contract, as one of its provisions, a stipulation on the part of the company that the statutory provision that an agent should be kept in the State in which the contract was made, upon whom process might be served so that any question arising under the contract could be litigated in the courts of the State in which the contract originated. The policy involved in this action originated in South Carolina, and was issued to a citizen of that State, and certainly by no construction can an agreement be read into such a contract that the company will keep an agent in North Carolina to receive service of process there. The plaintiffs assignor had no contractual relations with the • defendant company except such as he derived from his assignor, to whom the policy was originally issued, and any agreement between him and the company must be found within the lines of the policy, or be read into it by legal intendment, and neither in the letter of the policy or by legal implication can there be found a promise to maintain an agent in North Carolina for the purpose of receiving service of process in an action arising upon a South Carolina contract..
As was said in Hunter v. Mutual Reserve Life Ins. Co. (supra), *98“ claims under contracts executed in other Statés cannot by any possibility be regarded as having been contracted or acquired in reliance upon this provision for service within the State of North Carolina.” In my opinion the judgment of the Appellate Term should be affirmed, with costs, and judgment absolute be awarded to defendant upon the plaintiff’s stipulation. ' .
Determination reversed, with costs, and judgment of City Court .affirmed, with costs. Order filed.